DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 2/02/2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive but rather can be used together.  This is found to be persuasive.  Therefore, the restriction requirement of 12/02/2021 is withdrawn.  The application has pending claim(s) 1-20.

Drawings
The Examiner notes that the petition under 37 C.F.R. 1.84(a)(2) filed 12/30/2020 requesting acceptance of color drawings was granted on 4/21/2021.

Claim Objections
Claims 1, 8, 11-12, 18, and 20 are objected to because of the following informalities:
Claim 1 at line 3; and claim 18 at line 2; and claim 20 at line 4 respectively: “target, the” should be -- target tissue area, the --.  
Claim 1 at line 7; and claim 20 at line 8 respectively: “correcting the image data of the second image” should be -- correcting image data of the second image --.
Claim 8 at line 2; and claim 11 at line 6; and claim 12 at line 6 respectively: “determining the minimum” should be -- determining a minimum --.
Claim 8 at line 4: “calculating the difference” should be -- calculating a difference --.
Claim 1 at line 10; and claim 20 at line 11 respectively: The Examiner suggests “motion.” to be -- motion, wherein the offset value is further based on the scaling factor. -- because the offset is not only based on the calculated measure of relative motion [see paragraph 0063 of Applicant’s originally filed disclosure], but rather also based on the scaling factor.

Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 8-9: The limitation “by scaling the image data by a scaling factor and by subtracting an offset value from the image data” at lines 8-9 renders the claim indefinite and unclear because subtracting the offset from the image data is after scaling the image data. Therefore, the Examiner suggests “subtracting an offset from the image data” to be -- subtracting an offset from the scaled image data -- [see Applicant’s specification at paragraph 0153 and 0157 for support].
Similar discussions are addressed with regards to claim 20 at lines 9-10 respectively.

Claims 2-19 are dependent upon claim 1 respectively.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 [dependent claims 2-19 are dependent upon claim 1 respectively] would be allowable if rewritten or amended to overcome both the rejection(s) under 35 U.S.C. 112(b) and the objections under Claim Objections set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al ‘692 discloses correcting pixel defects and the speckle pixels that are not determined to be highlights in the current image may also be corrected using the defective pixel correction technique; Forrester et al ‘156 teaches a method to eliminate motion artifacts in motion images based on the sum of differences between all pixel values and average pixel intensity in a target region; Wijshoff (“On photoplethysmography artifact reduction and applications” – Technische Universiteit Eindhoven 2016, pages 1-163) discloses compensating motion artifacts and outputting an artifact-reduced PPG signal; Bozic et al (“Multi-volumetric registration and mosaicking using swept-source spectrally encoded scanning laser ophthalmoscopy and optical coherence tomography” – SPIE BiOS 2017, pages 1-6) discloses motion compensated multi-volumetric mosaicking; Jain e al (“Measuring light transport properties using speckle patterns as structured illumination” – Scientific Reports - August 2019, pages 1-10) discloses eliminating motion artefacts between captured frames.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 2, 2022